 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDGarrett Railroad Car & Equipment, Inc. and UnitedSteelworkers of America and its Local 8089,AFL-CIO-CLC. Case 6-CA-12842April 6, 1981DECISION AND ORDEROn October 15, 1980, Administrative Law JudgeSidney J. Barban issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief,' the GeneralCounsel as well as the Charging Party filed limitedcross-exceptions and memoranda in support there-of, and Respondent filed a brief in response there-to.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2and conclusions3of the Administrative LawJudge and to adopt his recommended Order asmodified herein.The Administrative Law Judge found, in perti-nent part, that Respondent was justified in dis-charging striking employee Anthony Senchak forengaging in misconduct during the strike; he there-fore recommended dismissal of the complaint alle-gation that Senchak's discharge violated Section8(a)(1) of the Act. The General Counsel exceptscontending, inter alia, that the Administrative LawJudge made certain unsupported factual findingsregarding Senchak's strike conduct, and that theconduct he did engage in was not sufficiently seri-ous to warrant his discharge. For the reasons setI Respondent also has filed a motion to reopen the record in which itcontends that the Board's recent decision in Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980), necessitates the taking of addi-tional evidence concerning the basis for the discharge of striking employ-ee Fred Main. However, since the record establishes, as the Administra-tive Law Judge found, that Main did not engage in the strike misconductfor which he was discharged, the issue was properly resolved underN.L.R.B. v. Burnup & Sims. Inc., 379 U.S. 21 (1964), and the principles ofWright Line have no applicability. Accordingly, Respondent's motion ishereby denied.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall ProductsInc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.3 Chairman Fanning and Member Jenkins would also find the dis-charge of striker Timothy J. Vannatten, allegedly for throwing rocks,discriminatory and in violation of Sec. 8(a)(3). The Administrative LawJudge found that "both sides threw" stones. but that the General Counselhad not proved disparate treatment against Vannatten as a member of thebargaining committee because "other strikers" were also discharged forrock-throwing incidents. That is too narrow a view of the matter; onlystrikers were discharged, although strikers and nonstrikers were involvedin rock-throwing incidents.Member Zimmerman dissents from his colleagues' reversal of the Ad-ministrative Law Judge's finding that Vannatten lost the protection of theAct by virtue of his strike misconduct. For the reasons stated by the Ad-ministrative Law Judge, Member Zimmerman would dismiss the com-plaint insofar as it alleges a violation concerning Vannatten's discharge.255 NLRB No. 87forth below we find merit to the General Counsel'sexceptions.The Administrative Law Judge found that onJuly 30, 1979, a vendor truck left Respondent'spremises followed by a passenger car containingmanagement personnel. Senchak was nearby on amotorcycle and, when the truck and the car turneda corner out of Senchak's sight, he followed them.When Senchak turned the corner he observed astriking coworker on the ground and others stand-ing about who were shouting that the man on theground had been hit by either the car or the truck.Senchak did not stop, but followed the two vehi-cles, ostensibly to cause them to stop and await thesheriff, who according to Senchak was in thegroup around the fallen striker. For the next 5miles Senchak and two other strikers on motorcy-cles drove, according to the Administrative LawJudge, "in front of and around the truck and thecar in such a fashion as to impede and interferewith their safe use of the highway, finally causingthe truck and the car to pull off the road at a com-mercial establishment," where the driver of thetruck called the police. Before the police arrivedSenchak and the other motorcyclists left. Accord-ing to Senchak they did so because they decidedthat the police were not going to come. On thebasis of these facts the Administrative Law Judgeconcluded that even if Senchak believed that Re-spondent's truck or car was involved in a hit-and-run incident, Senchak's conduct, as describedabove, justified his discharge. We disagree.The record fails to establish that Senchak drovein such a way as to impede and interfere with thesafe use of the highway by the truck or the car.First, not one witness4testified that the motorcy-cles drove "around" the car and the truck as foundby the Administrative Law Judge. Thus, his find-ing that the motorcyclists impeded or interferedwith the safe use of the highway on this basis lacksevidentiary support. Second, the record indicatesthat during the course of the 5-mile ride, Senchak,unlike the other two motorcyclists, drove primarilybetween the car and the truck. Thus, Senchak testi-fied that upon leaving Respondent's facility he wasbehind the car which was following the truck; thatabout 2 miles from Respondent's facility he passedthe car; that both of the other motorcylists were infront of the truck; but that he primarily remainedbehind the truck and at no time went in front ofthe truck. Further, none of Respondent's witnessesrecalled more than two motorcyclists being in front4 The witnesses who testified to this incident included Senchak andRobert Berkebile, the driver of the truck, and two passengers who werein the car, Harold Robinson, the car shop supervisor, and John Shearer,the assistant to vice president, car parts division. GARRETT RAILROAD CAR621of the truck at any one time, and Robinson, a pas-senger in the car, specifically distinguished Sen-chak from the two motorcyclists who rode in frontof the truck.5Third, the record shows that theonly conduct which conceivably might be consid-ered reckless consisted of the two lead motorcy-clists' repeatedly applying their brakes or slowingdown, thereby necessitating the vehicles behindthem, including Senchak's, to do likewise. Indeed,only Robinson's testimony can be construed as at-tributing sudden braking to Senchak, as well as theother motorcylists, and, upon reflection, Robinsontestified that Senchak's predominant misconductwas his shouting obscenities at the passengers ofthe car.In view of the foregoing, we find the evidenceinsufficient to establish that Senchak's conduct indriving between the truck and the car endangeredthe safety of the occupants of those vehicles. Theevidence does not show that Senchak drove in areckless manner. He did not attempt to force eitherconveyance off the road, albeit he verbally insultedand abused the drivers of both as a means of get-ting them to pull their vehicles over to the side ofthe road. But verbal abuse and offensive languagedo not cost striking employees the protection ofthe Act;6nor does the use of such language turnSenchak's driving tactics into hazardous conduct.Thus, since Senchak's conduct did not risk thesafety of others to any significant degree, we con-clude that it does not provide a sufficient basis tojustify his discharge.7Accordingly, we find thatSenchak's discharge violated Section 8(a)(1) of theAct.86 Senchak did testify that at one point he moved alongside the truck,from his position behind it, and shouted to Berkebile to pull over. Histestimony was corroborated by that of Berkebile who recalled one mo-torcyclist riding beside the truck and demanding that he pull over.6 The Board does not condone the use of abusive or obscene languageHowever, it has long held, with court approval, that such language doesnot cause a striking employee to lose the Act's protection. See CoronetCasuals, Inc., 207 NLRB 304 (1973); Terry Coach Industries Inc., 166NLRB 560, 563-64, fn. 2 (1967). enfd. 411 F.2d 612 (9th Cir. 1969);Schott Metal Products Company, 128 NLRB 415 (1960); Longview Furni-ture Company, 100 NLRB 301, 304-305 (1952); Brown & Root. Inc., 246NLRB 33 (1979); and see Linn v. United Plant Guard Workers. 383 U.S.53, 60-61 (1966).' Respondent contends that Senchak's discharge also was based uponan alleged threat made by him to Parts Department Foreman Bryan Don-ahue to the effect that he knew where Donahue lived and would getDonahue. Senchak denies making such a threat and Respondent Adminis-trative Assistant Bruce Garrett, who was the only witness to testify thatSenchak made this remark, admitted not knowing whether Donahueheard the alleged threat. We find that even if Senchak made the allegedthreat it is not, without more, justification for his discharge.We shall, therefore, modify the Administrative Law Judge's recom-mended Order and notice to require Respondent to offer Senchak andVannatten reinstatement to their former or substantially equivalent posi-tions and pay them backpay, with interest thereon, in the manner pre-scribed in the section of the Administrative Law Judge's Decision etlti-tied "The Remedy."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Garrett Railroad Car & Equipment, Inc., NewCastle, Pennsylvania, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe said recommended Order, as so modified:1. Substitute the following for paragraph 2(c):"(c) Offer Fred Main, Anthony Senchak, andTimothy J. Vannatten immediate and full reinstate-ment to their former positions or, if those positionsno longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or anyother rights or privileges previously enjoyed, andmake them whole for any loss of earnings or bene-fits they may have suffered due to the discrimina-tion practiced against them in accordance with theprovisions set forth in the section of the Decisionentitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT induce, encourage, or helpemployees in the circulation of petitions to getrid of United Steelworkers of America and itsLocal 8089, AFL-CIO-CLC.WE WILL NOT withdraw recognition fromand refuse to bargain with the Union as the ex-clusive bargaining representative of our em-ployees in the appropriate unit set forth below:All production and maintenance employeesemployed by Respondent at its CherryStreet, New Castle, Pennsylvania, facility,excluding clerical and technical employees,and guards, professional employees and su-pervisors as defined in the Act.WE WILL NOT refuse to reduce to writing,execute, and abide by the terms of the collec-tive-bargaining contract we agreed on with theUnion on September 28, 1979.WE WILL NOT discharge or refuse to rein-state employees for engaging in concerted ac-tivities protected by Section 7 of the Act.WE WILL NOT in any other manner interferewith, coerce, or restrain our employees in theGARRE~rr RAILROAD CAR 62 622DECISIONS OF NATIONAL LABOR RELATIONS BOARDexercise of the rights guaranteed them underSection 7 of the National Labor Relations Act.WE WILL, upon request, recognize and bar-gain collectively with United Steelworkers ofAmerica and its Local 8089, AFL-CIO-CLC,as the exclusive bargaining representative ofthe employees in the appropriate unit set forthabove.WE WILL, upon request, put in writing thebargaining contract agreed to between theUnion and the Company, and sign the contractand abide by its terms.WE WILL offer Fred Main, Anthony Sen-chak, and Timothy A. Vannatten immediateand full reinstatement to their former jobs or,if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their se-niority or any other rights and privileges pre-viously enjoyed, and WE WILL make themwhole for any loss of wages and benefits theymay have suffered due to the discriminationpracticed against them by paying each of thema sum equal to what he would have earned,less any net interim earnings, plus interest.GARRETT RAILROAD CAR & EQUIP-MENT, INC.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: Thismatter was heard at Pittsburgh, Pennsylvania, on April28 and 29, and May 6, 1980, upon an amended complaintissued on March 11, 1980,1 based on a charge filed Octo-ber 19 and amended December 21 by the above-namedCharging Party (herein the Union). The complaint al-leges that the above-named Respondent violated Section8(aXI) of the National Labor Relations Act, as amended(herein the Act), by inducing the employees to sign a pe-tition asserting that they no longer wished to be repre-sented by the Union for the purposes of collective bar-gaining, and violated Section 8(a)(l) and (3) by discharg-ing Fred A. Main, Timothy Vannatten, and AnthonySenchak, and violated Section 8(a)(5) and (1) by refusingto acknowledge, reduce to writing, execute, or be boundby a collective-bargaining agreement, alleged to havebeen agreed to by the Union and Respondent, and bywithdrawing recognition from the Union as the collec-tive-bargaining representative of the employees. Theanswer denies the unfair labor practices alleged, butadmits allegations of the complaint justifying assertion ofjurisdiction under the National Labor Relations Board'spresent standards (Respondent, engaged in the manufac-ture, repair, and distribution of railroad cars and relatedproducts at its facilities at New Castle, Pennsylvania,I The original complaint, issued on December 27, 1979, was amendedon March 11 and on May 6. 1980, at the hearing. All dates herein are in1979. unless otherwise noted.during a recent period shipped goods and materialsvalued in excess of $50,000 directly to points outside theCommonwealth of Pennslyvania from its New Castle fa-cility), and to support a finding that the Union is a labororganization within the meaning of the Act.Upon the entire record in this case, from my observa-tion of the witnesses and their demeanor, and after con-sideration of the briefs filed by Respondent and the Gen-eral Counsel, I make the following:FINDINGS AND CONCLUSIONSA. Summary of Facts and IssuesThe Union was certified by the Board, apparently in1973, as the collective-bargaining representative of Re-spondent's employees in the following unit, which Re-spondent agrees is an appropriate unit within the mean-ing of Section 9(b) of the Act:All production and maintenance employees em-ployed by Respondent at its Cherry Street, NewCastle, Pennsylvania facility, excluding clerical andtechnical employees and guards, professional em-ployees and supervisors as defined in the Act.Thereafter, the Union and Respondent entered intosuccessive collective-bargaining agreements effectivefrom April 1, 1973, through March 31, 1976, and fromMay 1, 1976, through March 31, 1979. On or about Feb-ruary 20, the Union and Respondent began negotiationsfor an agreement to succeed the agreement due to expireon March 31. Negotiations continued until September 28.During this period, the employees, on April 25, went onstrike in support of their contract demands. On July 25,Respondent, after summarizing its bargaining position ina letter to the strikers, advised the strikers that it intend-ed to resume operations, and would replace those strikerswho did not return to work. Respondent followed this,on September 27, by discharging II strikers, includingVannatten, Main, and Senchak for alleged misconductduring the strike. Respondent had earlier sought, and onAugust 3 secured an injunction from the local court, de-scribed in more detail hereinafter, against certain picket-ing.At the end of the negotiating session on September 28,the Union advised Respondent that it would submit Re-spondent's proposal on contract terms to the Union'smembership for ratification, on Sunday, September 30.Respondent's counsel, James Ferber, advised Union Rep-resentative Clarence Mannarino that the latter shouldnotify Ferber of the results of the ratification meeting,and gave Mannarino his home phone number for thatpurpose. According to Ferber, he told Mannarino that"if the contract is ratified, we're going to have to pre-pare some kind of summary." He further says that Man-narino at that point made a written offer on behalf of thestrikers to return to work in the event the agreement wasratified. However, when Mannarino called during theevening of September 30 to announce that the membershad ratified the agreement, that the strikers were readyto go back to work, and that he wanted an immediatemeeting to sign a summary agreement, Ferber asserts GARRETT RAILROAD CAR623that he told Mannarino that this could not be done be-cause, Ferber stated, the parties had not come to fullagreement on the contract issues. Mannarino disputedthis, asserting that they had come to full agreement.(These matters will be considered in some detail herein-after.) The parties nevertheless agreed to meet on Octo-ber 3 in Ferber's office.2The Union ceased picketing Re-spondent at this time.On October 2, at 2:30 p.m., Respondent's managementreceived two sheets of paper signed by 67 employees outof a total of 108 in the appropriate unit (see Resp. Exh.2) reading: "We the following undersigned employees,with your help and approval, no longer wish to be repre-sented by the U.S. Steelworkers Union or any other ex-isting union. Instead, we would prefer to be representedby an in-plant committee with a representative from eachdepartment." (As discussed hereinafter, the GeneralCounsel contends that Respondent induced and aidedthis petition.) Also on October 2, Ferber called Mannar-ino to advise that, because of a conflict of which he wasunaware on September 30, he would be unable to meeton October 3.3 The two agreed to meet on October 8.However, before this meeting could take place, Respond-ent's management, on October 5, sent Mannarino a letterstating:This letter is to advise you that the Company hasreceived a petition signed by a majority of our em-ployees in which they stated that they do not wishto be represented any longer by the Steelworkersfor collective bargaining or any other purposes. Inview of this petition, the Company has no choicebut to go along with the desires of a majority of ouremployees. Accordingly this letter is to advise youthat the Company is withdrawing recognition fromthe Steelworkers as the collective bargaining repre-sentative of our employees.The parties have not met for bargaining since that dateand Respondent has not drawn up or executed a docu-ment summarizing the agreements reached by the parties.The General Counsel contends that the parties reachedfull agreement on a new bargaining agreement and thatRespondent was obligated to execute a written memorialof that agreement. He also asserts that Respondent wasnot justified in withdrawing recognition from the Union(I) because the parties had reached agreement, (2) be-cause Respondent had not fully complied with theBoard's Order in Case 6-CA-11613 (244 NLRB 842(1979)) then pending against Respondent, and (3) becauseRespondent otherwise did not have an objective basis, ina situation free from unfair labor practices, for a good-faith belief that the Union no longer represented its em-2 Mannarino testified that he called Ferber. announced that the Union'smembers had accepted Respondent's proposal. that the strikers wereready to return to work, and that he would be ready to sign a summaryagreement the following morning, to which Ferber replied he could notpossibly have a summary prepared that quickly, whereupon they agreedto meet on October 3.3 Mannarino asserts that this call was in the late afternoon-thus arterRespondent received the petition from the employee, while Ferber statesthat the call was in the morning. It is not necessary to resolve his con-flict.ployees, contending that the employee petition was aidedand induced by Respondent, and Main, Senchak, andVannatten were discharged, in violation of the Act.Respondent, on its part, denies that full and completeagreement was reached on a new bargaining agreement,or that it induced or aided in the disaffection petition (orthat management knew of or should be held responsiblefor activities relied on by the General Counsel), or thatthe prior unfair labor practice case is sufficiently relatedto the present case to affect the Union's representativestatus, and, as has been noted, further denies that the dis-charge of Main, Vannatten, and Senchak violated theAct.In addition to the above, Respondent claims that itwas justified in withdrawing recognition from the Unionon October 5, because if returned strikers and replace-ments for the strikers are counted as rejecting representa-tion by the Union, as Respondent contends should bedone in this case, the Union had lost its representativestatus by September 17, by which time Respondentstates, "the number of striking employees who had re-turned to work together with the number of new em-ployees hired as permanent replacements exceeded thenumber of employees who remained on strike." (Resp.br. p. 33.)B. The Discharges1. Timothy J. VannattenIn early September, during the strike, two of the strik-ing employees, Timothy J. Vannatten and Gary Krolicki,were walking along the Baltimore and Ohio Railroadtracks which paralleled, though somewhat elevatedabove, the west side of Respondent's property, when arock-throwing incident occurred between workers onRespondent's property and Vannatten and Krolicki.4Prior to that time, on August 3, Respondent had ob-tained an injunction prohibiting, inter alia, "picketinganywhere on [Respondent's] property or at or near anyapproaches on public streets leading to [Respondent's]property, "with certain enumerated exceptions, or from"threatening or committing violence against [Respond-ent's] ...employees," or "Causing damage to [Re-spondent's] property ...."On the morning in question, Vannatten and Krolickistated that Respondent's employees came out of the plantand began harassing them with epithets and throwingstones over the plant fence, up the incline, at Vannattenand Krolicki as they stood on the railroad tracks. Thetwo strikers say they were unable to move away, andavoid the stones, and retaliated by throwing stones backat the workers who soon moved back inside the plant.Two employees who were hired during the strike,Albert Wayne Lumley and Mark Aloisio (the son ofForeman Pete Aloisio), testified that they and other em-ployees were sitting in the plant lunchroom when theyheard stones hitting the building, that both went outsideto see what was occurring (Lumley says only he andMark Aloisio went out; Aloisio recalls several employees4 crtain rror, ill the Iranscript are hereby noted and correctedGARRTT RAILROAD CAR 623 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDgoing out), and that they remained outside only for sec-onds, when they quickly moved back into the building toavoid being hit by the stones. Both had difficulty recall-ing whether there was name calling, or what was saidbetween the two sides during the incident, but the indi-cation is that there was name calling. Lumley denies thathe threw any rocks or saw any of his coworkers throwany rocks at Vannatten and Krolicki. Aloisio was notasked and did not deny (or affirm) that he or his co-workers had thrown rocks on this occasion.I do not credit any of these witnesses entirely. I be-lieve that the employees in the plant went outside tothrow rocks at Vannatten and Krolicki, and did so,though probably only for a few seconds. I am not at allsure which side threw the first rocks, but I am convincedthat Vannatten and Krolicki could have moved awayfrom the area and avoided the confrontation. I do notcredit their testimony that they did not move away forfear of being hit, or that the only means of escape was totrespass on Respondent's property.Respondent states that Vice President Krause madethe decision to discharge Vannatten based on reportsfrom supervisors and employees that, on the occasiondiscussed above, Vannatten was standing in an area pro-hibited by the injunction and threw rocks at Respond-ent's employees and one of its buildings.5I do not pass on whether Vannatten violated the courtinjunction. I neither have the right, nor do I want theright to pass on whether Vannatten was in contempt ofthe court order. That issue is for the court. Respondent,for its own reasons, did not bring the issue before thecourt, and the matter rests there."The stone throwing is another matter. I have foundthat both sides threw stones. Neither side was justified inthis action. Even assuming that the workers threw first,in the circumstances this did not justify Vannatten andKrolicki in throwing stones at the workers and Respond-ent's building. In doing so, Vannatten engaged in miscon-duct which, if it were the real reason for his discharge,would justify Vannatten's termination. The GeneralCounsel points out, however, that Respondent did notdischarge the workers who threw stones at Vannattenand Krolicki, and, in fact did not discharge Krolicki,who engaged in the same conduct as Vannatten, arguingthat Respondent used the rock throwing as a pretext todiscriminate against Vannatten for his activity on behalfof the Union as a member of the Union's bargainingcommittee. However, there is no evidence that Respond-ent held any animosity toward the bargaining committee,or Vannatten in particular, because of their union activi-ties. The record shows that Respondent also dischargedother strikers who engaged in rock throwing against Re-spondent's property and workers. In the circumstances, Ido not believe that Respondent's reason for terminatingVannatten was a pretext or was advanced in bad faith.I Respondent asserts that it failed to discharge Krolicki through inad-vertence.s As an example of the problems raised by Respondent's request that Ipass on the order: I would not interpret the court order to prohibit Van-natten from walking on the railroad tracks, which are clearly not Re-spondent's property or at or near an approach on public streets leading toRespondent's property. Whether the court which issued the injunctionwould agree only that court can answer.On the basis of the above, I shall recommend that the al-legations of the complaint that Respondent violated theAct in discharging Vannatten be dismissed.2. Anthony SenchakRespondent asserts that Vice President Krause decidedto discharge striker Anthony Senchak on the basis of re-ports from supervisors and employees that, on July 30,Senchak chased the truck of one of Respondent's ven-dors, Keystone Lawrence, and a passenger car whichwas following the truck as they left Respondent's prem-ises and attempted to run these vehicles off the road, andthat on the same day Senchak threatened that he knewwhere Foreman Brian Donahue lived and that he wasgoing to get Donahue.With respect to the truck following, the followingfindings are based on consideration of all the witnesses tothe incident. To the extent that the testimony of any ofthem is inconsistent with these findings, it is not credited.On the day in question the Keystone Lawrence truck leftRespondent's premises followed by a passenger car con-taining management personnel. Senchak was nearby on amotorcycle. The truck and car turned a corner out ofSenchak's sight, and he followed on his motorcycle.When he turned the corner, he found a striker on theground and others about who were shouting that theman on the ground had been hit by the car or the truck.Senchak did not stop, but followed the two vehicles, os-tensibly to cause them to stop and await the sheriff, whoSenchak says he saw in the group around the fallen strik-er. For the next 5 miles, Senchak and two other strikerson motorcycles drove in front of and around the truckand the car in such a fashion as to impede and interferewith their safe use of the highway, finally causing thetruck and the car to pull off the road at a commercialestablishment on the way, where the Keystone Lawrencedriver called the police. Before the police arrived, Sen-chak and the other motorcyclists left, according to Sen-chak because they decided that the police were notgoing to come.Based on the above I find that Senchak engaged inmisconduct during the strike justifying his discharge.Even assuming that Senchak believed that the KeystoneLawrence truck or Respondent's car was involved in ahit-and-run incident, this would not justify Senchak'sconduct. I shall recommend that the allegation of thecomplaint with respect to the discharge of Senchak bedismissed. 73. Fred MainIt is asserted that Respondent decided to dischargestriking employee Fred Main based on information re-ceived from supervisors and employees that, on July 30,Main took a board with nails embedded in it and assistedanother striking employee, Ralph Bathurst, who attempt-ed to puncture the tires of a truck leaving Respondent'spremises, Bathurst having placed a board with nails in itunder the tires of that truck.I do not pass on Senchak's alleged involvement with SupervisorDonahue inasmuch as that asserted incident cannot affect the result here. GARRETT RAILROAD CAR625During the incident referred to, Main was 6 or morefeet from the gate to Respondent's facility when thetruck involved exited from the gate. Bathurst hit thetruck's tire with a board with nails in it and attempted toplace the board under the truck's tire. Main did not aidor assist Bathurst in this venture. At the time, Main washolding a board in his hands, without nails in it.8It has long been settled that each individual strikingemployee may be held responsible only for his own actsand conduct, and not for the acts of other strikers inwhich he did not participate. See, e.g., Coronet Casuals,Inc., 207 NLRB 304 (1973). It is also quite clear that anemployer violates the Act by discharging a striking em-ployee for engaging in misconduct, if the employee infact did not engage in such misconduct, even if the em-ployer believes in good faith that the employee did so.N.L.R.B. v. Burnup & Sims, Inc., 379 U.S. 21 (1964).In the present case it is clear that Main did not engagein the misconduct for which he was discharged, or inany other misconduct shown by the record for which hemight be disqualified for employment. It is thereforefound that Respondent by discharging Fred Main in thecircumstances violated Section 8(a)(1) of the Act.9C. The Refusal To Bargain1. The contract issueThe parties met for negotiation of a new bargainingcontract on at least seven occasions after the beginningof the strike, the last two meetings being on September19 and 28. It appears that these sessions were normallyheld in some neutral place, such as a nearby motel, andtoward the end of these negotiations, they were attendedby representatives of the Federal Mediation and Conci-liation Service. The only witnesses who testified aboutthese negotiations were Respondent Counsel Ferber,Union Representative Mannarino, Respondent VicePresident Robert Krause (to a limited extent), and twoemployees called by the General Counsel on rebuttal.Except as consistent with the findings made herein, Ihave disregarded the testimony of the two employees.For the most part I was not impressed with their testi-mony.Based on all the testimony, there is no question in mymind but that at the end of the session on September 28both Respondent and the Union considered that they hadarrived at a meeting of the minds on a complete bargain-ing agreement. There are several factors, in particular,that are convincing. Thus all the parties are agreed thatat the end of the meeting on that day it was understoodthat the Union would take the matters agreed or offeredby Respondent back to the membership for ratification,and that, if ratified, the strikers would call off theirI credit Main that the board did not have nails in it. Bruce Garrett, amember of Respondent's management, who testified that he saw nails inthe board, was sitting in the passenger seat on the right-hand side of thetruck cab. At the time, Main was 5 to 10 feet away from the truck, onthe left-hand side of the truck. It is apparent from the stipulation of theparties that a film made of the incident by Respondent does not showthat the board held by Main contained nails.I do not pass on the General Counsel's contention that the dischargealso violated Sec. 8(a)(3) of the Act inasmuch as this would not affect theremedial Order herein.strike. It was further understood that the Union wouldcall Respondent counsel at his home on Sunday if theagreement was ratified, and that, in that case, it would benecessary to draw up a summary agreement. It is mostunlikely in the extreme that these expectations would beheld by both parties unless they understood that theUnion would be voting on a final agreement whichwould end the strike which had been in progress for 5months. Respondent seems to suggest that the Union wastaking a partial package to the employees for approval ordisapproval, as the Union had done on other occasionsduring the negotiations. However, it is not credible, onthis record, that the Union would be talking about call-ing off the strike for less than a complete contract, orthat the parties would consider it necessary to call coun-sel at home on Sunday evening to report acceptance ofsome parts of, but less than all of an agreement, ratherthan waiting for the next bargaining session to reportwhat was accepted and what rejected. Finally, it appearsthat the parties did not contemplate another negotiatingsession of the kind to which they were accustomed, at aneutral place, with full bargaining committees, and medi-ators in attendance.Respondent Counsel Ferber, however, testified that, atthe conclusion of the session on September 28, therewere a number of items which were not settled: (a) theeffective dates of the contract in the first, second, andthird years, (b) eligibility for participation in the incen-tive bonus which had been agreed to and language tocarry out the agreement of the parties, (c) various pro-posals made by the Union to which Respondent had notagreed, and (d) whether the work rules, which had beencompletely agreed, should be part of the contract.(a) The effective dates: Close analysis of the record isconvincing that the difficulty with this issue lies princi-pally in the tendency of the witnesses, principally Re-spondent's counsel, to equate the effective date of thecontract with retroactivity for the wage increase agreedon.'°The two are usually the same (the effective date ofthe bargaining agreement is usually the date the wage in-creases commences), but that was clearly not the casehere.By the end of the meeting on September 19, the Unionhad agreed to limit wage retroactivity to April 25, whichwas acceptable to Respondent since the plant had beenon strike since that date. Nevertheless, during the meet-ing on September 28, Union Representative Mannarinorequested that the effective date of the contract be AprilI (the date following the expiration of the previousagreement). Though Respondent's counsel, Ferber, as-serts that request seemed to him inconsistent with Man-narino's previous agreement to limit retroactivity toApril 25, his testimony indicates that he agreed to theApril I effective date, as the following shows (punctua-tion added):So at this point, I was totally confused as to whatthe effective date was, and ...I asked him [Man-narino]. I said, "Now, do you want the effective'0 The problem does not appear with other economic issues, whichwere specially agreed onGARRETT RAILROAD CAR 625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate from April 1, 1979 to March 31, 1982? Is thatyour position right now?" He said, "Yes." ...Isaid, "Is your position related to wages?" "Yes."And I said, "But not to other things in the agree-ment?" "Yes." "Okay," I said, "if the contract isratified we're going to have to prepare some kind ofa summary."Mannarino's testimony on the point, which I credit, isthat Respondent's counsel agreed to the April I effectivedate, as indicated above, which he wrote down in hisnotes of the meeting,' and so informed the membershipat the ratification meeting, while at the same time in-forming the members that the wage increase wouldbecome effective for them only upon their return towork.However, Respondent further insists that the partiesnever agreed on the date that the agreed upon wage in-creases would become effective in the second and thirdyear of the contract. Mannarino testified that it wasagreed that the wage increases were to be effective onApril I in each of those years. Ferber disputes this.12In the usual case, in the absence of any specific agree-ment to the contrary, it would be presumed that wageincreases in the second and third year of a bargainingagreement would be effective on the anniversary of theeffective date of the contract. This appears to have beenthe normal pattern followed in the previous bargainingagreements between the parties. Thus, though the 1973-76 agreement provides (most unusually) for wage ratesprior to its April 1 effective date (Joint Exh. 1, AppendixA), it was testified that increases in the second and thirdyear were effective on April I of each of those years.The 1976-79 agreement, which was effective on May 1,provides for annual increases on May I of each year ofthe contract.Ferber, however, testified that, toward the end of theSeptember 28 meeting, the Federal mediator called himfrom the joint conference into a private meeting, inwhich he says the mediator cautioned him that there hadbeen no discussion or agreement as to when wage in-creases would be effective in the second and third yearof the agreement (indicating again an understanding thatthe Union proposed to vote on a completed agreement).Based on the logic of the situation, as well as on experi-ence, I find this incident strange.'" The issue involvedwould be one that the mediator might be expected tobroach to both parties in joint session, if the mediatorwere concerned that both parties had overlooked it.Though I would not expect a Federal mediator obvious-' Mannarino's notes of the September 28 meeting, made at the time.state: "Effective date of new contract April 1, 1979 terminates March 31,1982 at 11:59 pm.":' Nevertheless, there js indication in Ferber's testimony quoted abovesupporting Mannarino. Since it is clear, as has been found, that, at alltimes since September 19. Mannarino understood (and so reported to hismembers) that wages in the first year of the contract would not be retro-active to April 1, Ferber's testimony showing that both he and Mannar-ino linked wages to April 1 could only have reference to the second andthird year of the agreement.I" We are deprived of the testimony of the mediator because the rulesof the Mediation Service and public policy prevent him from testifyingconcerning his mediation efforts. N.L.R.B. v. Joseph Macaluso. Inc.. 104LRRM 2097 (9th Cir. 1980).ly to seem to assist one side or the other, it might wellbe that, on this occasion, the mediator called Ferberaside to remind him that, in the absence of some specificagreement on the issue, the wage rate in the second yearwould be effective on April 1, only 6 months after thatdate, a point which I am certain Mannarino had well inmind. The oddity of this situation is further compoundedby the fact that not only did Ferber not mention thisissue when he returned to the joint session, but he per-mitted the session to break up without mentioning it.From this I infer that he believed that the parties hadreached an understanding on the effective dates for wageraises in the second and third years of the agreement.Based on the above, and the record as a whole, I findthat, at the end of their negotiations on September 28,the parties understood that the new agreement would beeffective April 1, 1979, though wages would be retroac-tive only to April 25, and that wage increases in thesecond and third year would be effective on April I ofeach such year.(b) Union proposals: During the course of negotiations,the Union made several contract proposals and demandsfor improved conditions. It is not necessary to describethem. They were discussed from time to time, but exceptfor work rules referred to immediately below, not agreedto by Respondent. The ones Respondent brings in issuehere were not specifically withdrawn by the Union.None of these was discussed during the meeting of Sep-tember 28.It is difficult to understand why Respondent continuesto insist that these are unsettled issues precluding thedrafting and execution of a contract. When the Unionsought ratification of a contract between the parties, itobviously sought approval of only those items which Re-spondent had said were acceptable. It is a contradictionin terms to assert that ratification would be sought ofterms which had been rejected. The fact that the Unionasserted that it would seek ratification of the termsagreed was in itself an implied withdrawal of terms notagreed, if such a withdrawal were really necessary.(c) Work rules: Prior to the 1979 negotiations Respond-ent had written work rules, which were not physicallyincorporated in the bargaining agreement. Early in thenegotiations in 1979, the Union requested changes in thework rules, apparently to provide for progressive disci-pline for some violations of the rules. As a result of dis-cussions at the bargaining table, Ferber drew up alengthy and quite detailed set of work rules and proce-dures which he proposed to the Union should be phys-ically included in the bargaining agreement. Ferber testi-fied, "There were many items in the work rules that [theunion negotiators] objected to. With rare exception, I be-lieve, I agreed to each one of [the Union's] proposedmodifications to the rules. And as far as I was con-cerned, we finished up the rules at the end of, near theend of that meeting [September 28.]" Mannarino agreesthat the parties were in agreement on the proposed rules.They disagree on whether the parties had agreed tophysically incorporate the rules as part of the bargainingagreement itself. GARRETIT RAILROAD CAR627The issue seems one of much turmoil about little ofsubstance. As Respondent's counsel testified, in respectto another matter, "There [are] many situations in whicha company [and] union may agree to side agreementswhich for one reason or another do not become incorpo-rated into the contract, [but] under a substantive contractthey're there." Nevertheless, Respondent argues (br. pp.9-10) that incorporation of Respondent's rules proposalphysically in the contract is an issue of "tremendous sig-nificance to the administration of the agreement," assert-ing that Respondent's proposal provides that (1) thework rules were "instituted with the approval of theUnion," and (2) "an arbitrator has no authority to alterthem or to modify the degree of discipline ...." Thefirst of these arguments falls of its own weight. There isno dispute that the rules were agreed at the end of thelast negotiating session. It does not assist Respondent toargue, as it does here, that, in earlier sessions, the Unionindicated it would not agree. The second contention is ofmore significance. However, so far as this record showsit was never raised, discussed, or became an issue duringthe negotiations. It was never specified as such duringthe hearing as a dispute between the parties. Indeed, itwas my impression at the time that, when Respondent'scounsel testified that he had agreed to each of theUnion's objections to the work rules, "with rare excep-tion," and that by the end of the bargaining session "wefinished up the rules," the parties were agreed upon Re-spondent's proposal, as modified during the bargaining(counsel never specified the modifications agreed to).Upon further study of the record and briefs, I see noreason to alter my opinion, and I find that the partieswere agreed upon Respondent's work rule proposal (asmodified). ' 4(d) The incentive bonus: In the 1976-79 bargaining con-tract (contained in a separate memorandum of under-standing), the parties had provided for an incentivebonus for carshop employees based essentially on theirability to produce products in less hours than Respond-ent had estimated, and thus at a savings to Respondent.In the 1979 bargaining, Respondent sought the Union'sagreement to eliminate this bonus. By September 28, theparties were bargaining on a lump sum amount (the"buy-out") to be distributed to the carshop employees,which the Union would accept as a quid pro quo forelimination of the bonus arrangement. This was a majorobstacle preventing agreement on a new bargaining con-tract. During the September 28 session the parties cameto an agreement on the amounts of the buy-out and theproportionate scale by which it would be distributed tothe employees. No other issue with respect to the incen-tive plan was raised by Respondent and there was nofurther discussion on the matter.Now Respondent contends that there remained to bedecided which employees should participate in the buy-out (e.g., whether employees had to be employed on cer-14 In reviewing the issues which he asserted were not resolved at theend of negotiations on September 28, Ferber stated, "Let's see, rules andregulations had been agreed upon. I'm going to assume that since wewent over each one of those that there wouldn't have been a problem.They had to be retyped so that at least we [had] to review the languageof that to make sure it was accurate."tain date to qualify, or whether employees who weresick, or had been discharged, or had quit should partici-pate), and contract language to carry out the agreement.The General Counsel argues that this contention is a last-minute afterthought designed to avoid the bargainingcontract to which Respondent had agreed. The facts dotend to support such an inference. Nor does it appearthat language on eligibility, agreed to by the parties, islacking to meet the situation. Bargaining for the newcontract between Respondent and the Union proceededon a basis common to negotiations for a renewal con-tract: language of the prior contract was to be carriedover into the new agreement, except where changed bythe parties. In the memorandum of understanding con-cerning the incentive bonus in the prior contract there islanguage concerning eligibility to participate whichcould be applied here (see p. 4, sec. 7, of bonus programattached to Jt Exh. 2). To the extent that problems mayfurther arise which are not specifically covered, thememorandum of understanding provides that "The par-ties realize that many problems will arise as a result ofthe installation of this Bonus Pool [here read "buyout"]and will meet periodically at the request of either partyto resolve problems that may arise during the life of thisagreement."Under the circumstances, I find that the parties werein agreement on the issue at the end of the negotiations.To hold otherwise would permit Respondent, who didnot raise the issue during bargaining and thereby pre-vented its resolution (if resolution were required), to usethis tactic to prevent the agreement to which it assentedduring the negotiations.2. Alleged loss of majority(a) Respondent asserts that, as of September 17, thenumber of striking employees who had returned to worktogether with the number of new employees hired as re-placements exceeded the number of employees who re-mained on strike, and argues that, particularly since theremaining employees allegedly had to cross a picket line"marked with violence,"' these circumstances showthat the Union had lost its majority status by that date.On September 17 there were 39 employees on strike (in-cluding Vannatten, Senchak, and Main, who were notdischarged until September 27), 19 returned strikers, and38 striker replacements.However, it has long been established that "an em-ployee's decision not to support a strike does not estab-lish that the employee has rejected the collective bar-gaining representative." See Pennco Inc., 242 NLRB 467,and cases cited. The fact that employees elect to cross apicket line to return to work does not evidence a repudi-'s The General Counsel asserts in his brief (p. 7) that there is no evi-dence of any picket line violence after July 31 (except the Vannatten in-cident) and that only very few striker replacements were hired beforethat date. The record shows that. of the returned strikers and replace-ments, none were hired before July 30, four were hired July 30 and.three were hired July 31. While I am not certain whether any incidents(other than that involving Vannatten) occurred after July 31. I am awareof only one incident in the record involving employees as such Signifi-cantly, no striker replacement or returned employee testified to encoun-tering any picket line violence.GARRElT RAILROAD CAR 627 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDation of the Union. See N.L.R.B. v. Easton Packing Co.,437 F.2d 811 (3d Cir. 1971); N.L.R.B. v. Frick Company,423 F.2d 1327 (3d Cir. 1970). Indeed, this would be par-ticularly true where, as here, the striking employeesreturn only under pressure from their Employer thatthey will be replaced if they do not return. To hold thatthis indicates an intention to relinquish representation bythe Union would be to establish as a rule that the strikingemployees may be confronted by their employer withthe option of giving up union representation or riskingtheir jobs, whereas the rule presently established is thatthe employer may legally offer the alternative only of re-linquishing the strike or risking replacement in their jobs.It is thus unnecessary to extensively discuss the Gener-al Counsel's further arguments that, under the applicableprecedents, it is presumed that new hires during a strikeare presumed to support the Union in the same ratio asthe employees they replace, Pennco, Inc., supra, and thatunder all the circumstances this contention of Respond-ent (that the Union lost its majority on September 17) isclearly an afterthought, not advanced in good faith.There may be some merit to these contentions, but underthe legal principles discussed above, in any event, it isclear that the Union had not lost its representative statuson September 17.(b) Respondent asserts that it had a good-faith doubtof the Union's representative status by October 5 becauseof the receipt of an employee petition signed by 67 em-ployees asserting that they no longer wished to be repre-sented by the Union.The General Counsel contends that the petition willnot support Respondent's asserted good-faith doubt, andthus must be disregarded because (1) Respondent in-duced and aided the circulation and execution of the pe-tition, (2) a complete bargaining contract having beenagreed to between Respondent and the Union, Respond-ent was not privileged to withdraw recognition from theUnion during its agreed-upon term, and (3) Respondenthaving not fully complied with the remedial order in aprior unfair labor practice proceeding, and having un-lawfully discharged a striker as found in this proceeding,may not withdraw recognition until it has remediedthose unfair labor practices.The petition, stating that the employees no longer de-sired to be represented by the Union, is dated August 27.Apparently from that time, until October 2, it was circu-lated by an employee, I. D. Runyon. It would appearthat this activity occurred principally, if not entirely, onRespondent's plant premises.Respondent's car shop superintendent, Harold Robin-son, testified that prior to the time he first saw the peti-tion, about the last of August or the first of September,he discussed with Vice President Krause a paper he hadseen posted on the plant bulletin board concerning ameeting of employees to discuss further representationby the Union. Robinson says that Krause told him "thatif the employees wished to have this petition, wewouldn't interfere with their signatures in any way, itwould have no bearing on their jobs, so long as they didit on their own time. He didn't want it discussed duringworking hours, and if anyone was discussing it, hewanted to know that right away."'6Shortly thereafter, Robinson says Runyon showed himthe petition, then without any signatures on it, andduring a safety meeting, normally held in the lunchroomeach morning, asked Robinson if he [Runyon] could cir-culate the petition in the lunchroom that morning andsecure signatures during time when the employees other-wise were scheduled to return to work. Robinson assertsthat he gave all the employees present permission toremain in the lunchroom and sign the petition, ratherthan return to work.'7Robinson says that he and theother supervisors were not present when the petition wassigned. Robinson reported this employee meeting toKrause and Respondent President Garrett. 8Michael Egbert, a former employee of Respondent,'9was approached, together with some other employees, inthe lunchroom, sometime in late September or the firstof October, by employee Runyon to sign the petition,Runyon stating that the employees should sign to keepthe Union out in order that the employees might keeptheir jobs. Egbert says that most of the employees, in-cluding himself, left to go back to work without signingthe petition. He further testified that outside the lunch-room the employees fell into conversation with Superin-tendent Robinson.20Egbert asserts that Robinson "sug-gested that we sign [the petition]," saying that, "if wedidn't sign it, we would more than likely lose ourjobs."21 Egbert states that Foreman James Hill alsocame up and made very similar remarks. After hearingRobinson and Hill, Egbert returned to the lunchroom,where the petition was lying on the table, and (thoughthere was space enough to sign his full name, as othershad done) signed only his first name.Before he was discharged, Egbert, at Respondent's re-quest, signed an affidavit for Respondent's counsel inwhich he stated that he did not discuss the petition withRespondent's supervisors. He states that he did this be-cause Robinson and Hill had said they would get into"0 Krause testified he had previously heard rumors of a petition, andhe told Robinson "not to get involved," not to "allow the petition... ina work area" and not permit it "to be signed on company time.""' Robinson's testimony indicates that he gave the employees permis-sion to extend their normal break period for this purpose. In any event, itis clear that the employees were permitted to remain in the lunchroom tosign the petition during time they should otherwise have been at work.1i Robinson tended to give varying testimony as to this, first admittinghe made such a report, then seeming to deny it, and finally saying that "Iguess I mentioned it to Bob Krause." Considering the fact that Robinsonhad originally reported the bulletin board posting on his own, andKrause's instruction to be kept advised, I am convinced that Robinsonreported the circumstances of the employee meeting."' Egbert was a striking employee who returned to work on Septem-ber 10, during the strike. He was thereafter discharged on January 3.1980, for reasons unrelated to the strike.20 Egbert testified that Robinson came up to the group of employees.His affidavit given to the Board agent states that the employees ap-proached Robinson. Egbert explained at the hearing that the employeesdrew Robinson into the conversation by asking him about the petition.21 In his affidavit given to the Board agent, Egbert says that Robinsonsaid, "I shouldn't get involved, but if I were in your place, I would signthe petition." Egbert states that this was "close to the meaning" of whatRobinson said. GARRETT RAILROAD CAR629trouble if their comments about the petition becameknown.22Robinson and Hill deny that they made the statementsattributed to them by Egbert, or words to that effect.23This incident presents a very difficult credibility prob-lem. The variances between Egbert's testimony and hisBoard affidavit raise substantial questions as to exactlywhat Robinson and Hill might have said on this occa-sion. I am satisfied that they said something which en-couraged the employees who were reluctant to sign thepetition to change their minds and do so. I credit Egbertthat he initially refused to sign the petition althoughurged by Runyon, but, upon the urging of Robinson andHill, immediately returned and signed the paper.24Fur-ther, Egbert had little or nothing personally to gain bytestifying against Respondent. Though his testimony indi-cated less than a sharp recall of details, I believe he didrelate, to the best of his ability, the sense of the situation.On the basis of the above, I find that SuperintendentRobinson, and to a lesser degree Supervisor Hill, aidedin the circulation of the disaffection petition and inducedand encouraged employees to sign it. By such action Re-spondent violated Section 8(a)(1) of the Act. River Togs,Inc., 160 NLRB 58 (1966); see also Seneca Foods Corp.,244 NLRB 558 (1979); Porta Systems Corporation, 238NLRB 192 (1978).25Respondent argues that Robinson and Hill were notauthorized to take the actions found herein, and, indeed,were instructed not to do so. The problem here, howev-er, is that Respondent put the supervisors in a positionwhere the employees could reasonably believe that theyspoke and acted for Respondent in the circumstances.See International Association of Machinists, Tool and DieMakers Lodge No. 35, etc. v. N.L.R.B., 311 U.S. 72(1940). Respondent did not advise the employees of theasserted limited authority of these supervisors, and, afterbeing advised that Robinson had permitted the disaffec-tion petition to be circulated on the Company's premisesduring working time, did nothing to assure the employ-ees of Respondent's neutrality with respect to the peti-tion. In these circumstances, the employees were justifiedin believing that Respondent favored the petition. As theSupreme Court said in I.A.M., supra, where the employerhad assisted a favored union over another to which theemployer was hostile: "Slight suggestions as to the em-ployer's choice ...may have telling effect among menwho know the consequences of incurring that employer's\strong displeasure." (311 U.S. at 78.)22 Egbert asserts that the reference in his Board affidavit to their state-ment that they "shouldn't be talking" to the employees about the petitionrefers to this.23 It is noted that Robinson also testified that he couldn't "recall anyconversations with the employees [concerning the petition] after I talkedto Runyon," but immediately thereafter admitted recalling a number ofsuch conversations.24 No one asked Egbert why he signed only his first name, but suchconduct is consistent with action taken under stress or in indecision.25 I have fully considered the 11 cases cited by Respondent in supportof the argument that the actions of Robinson and Hill did not violate theAct. I believe them to be distinguishable. I know of no case in which ithas been held that an employer may legally encourage, and permit em-ployees to seek signatures to a petition for or against a union, in circum-stances like the present case.It is therefore found that the disaffection petition wastainted by Respondent's actions and may not be relied onas a basis for doubting the Union's continued status ascollective-bargaining representative of Respondent's em-ployees in the appropriate unit.263. ConclusionsTo summarize: Having agreed to a bargaining agree-ment with the Union, by September 30, Respondent wasnot privileged to withdraw recognition during its term.The purpose of the Act is to achieve industrial stabilitythrough encouragement of employers and unions whichrepresent their employees to enter into bargaining agree-ments which shall be honored during their term, absentunusual circumstances not present here. For reasons setforth above, the Union did not lose its representativestatus on or about September 17, nor was Respondentjustified in withdrawing recognition from the Union onOctober 5. It is therefore found that Respondent, bywithdrawing recognition from the Union and refusing toexecute the bargaining agreement agreed to, violatedSection 8(a)(5) and (1) of the Act.27CONCLUSIONS OF LAWi. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent at its Cherry Street, New Castle,Pennsylvania, facility, excluding clerical and technicalemployees and guards, professional employees and super-visors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. At all times material herein, the Union has been andcontinues to be the exclusive representative of the em-ployees in the aforesaid appropriate unit for the purposesof collective bargaining within the meaning of Section9(a) of the Act.5. By inducing, encouraging, and aiding employees onRespondent's premises, and during worktime, to circulateand sign antiunion petitions, Respondent violated Section8(a)(l) of the Act.6. By withdrawing recognition from the Union as thebargaining representative of the appropriate unit set forthabove, and by refusing to acknowledge, reduce to writ-ing, execute, and abide by the collective-bargaining con-tract agreed to by Respondent and the Union, Respond-ent violated Section 8(a)(5) and (1) of the Act.2e There is evidence that the Union, during the period it was recog-nized by Respondent as the employees' bargaining agent. was grantedpermission to hold meetings in the lunchroom after working hours, andto engage in activities and meetings during worktime which involved ad-ministration of the collective-bargaining agreement. Some of these meet-ings were called at Vice President Krause's request to improve relationsbetween management and the Union. So far as appears, these constitutenormal incidents in a working labor relations relationship. They do notjustify Respondent's actions in aiding and abetting the antiunion petition.27 It is unnecessary to pass on the General Counsel's further argumentthat Respondent was precluded from withdrawing recognition during thependency of unremedied unfair labor practices.GARRETT RAILROAD CAR 629 630DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. By discharging Fred Main for alleged activitiesduring a strike, Respondent violated Section 8(a)(1) ofthe Act.8. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9. Respondent did not violate the Act by dischargingTimothy Vannatten and Anthony Senchak.THE REMEDYIt having been found that Respondent has engaged inand is engaging in unfair labor practices in violation ofSection 8(a)(1) and (5) of the Act, it will be recommend-ed that Respondent cease and desist therefrom and takecertain affirmative action designed to effectuate the poli-cies of the Act.It having been found that Respondent violated the Actby the discharge of Fred Main, it will be recommendedthat Respondent be ordered to offer Fred Main immedi-ate and full reinstatement to his former position or, ifsuch position no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or otherrights and benefits, and make him whole for any loss ofpay or benefits which he may have suffered as a result ofRespondent's termination of his employment by paymentto him of a sum of money equal to that he would haveearned as wages and other benefits from his terminationto the date of his reinstatement, less his net earningsduring that period, and interest thereon, to be computedin the manner prescribed in F. W. Woolworth Company,90 NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).28It further having been found that Respondent has un-lawfully refused to bargain with the Union by withdraw-ing recognition from the Union and failing to reduce towriting, execute, and abide by a collective-bargainingcontract agreed to between the Union and the Respond-ent, I shall recommend that Respondent be ordered tocease and desist therefrom and take certain action to ef-fectuate the policies of the Act.Because Respondent's conduct evidences a completedisregard for the purposes of the Act, I shall recommendthat Respondent be ordered not to interfere in anymanner with the employees' exercise of rights under theAct.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER29The Respondent, Garrett Railroad Car & Equipment,Inc., New Castle, Pennsylvania, its officers, agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Inducing, encouraging, and aiding employees in thecirculation of petitions to disavow United Steelworkersz8 See, generally. Isis Plumbing & Heating Co., 138 NLRB 716 (1962).29 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings. conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings. conclusions., and Order. and all objections theretoshall be deemed waived for all purposes.of America and its Local 8089, AFL-CIO-CLC, theUnion herein, as the exclusive bargaining representativeof its employees in an appropriate bargaining unit.(b) Withdrawing recognition from and refusing to bar-gain with the Union as the exclusive bargaining repre-sentative of its employees in an appropriate unit.(c) Refusing to reduce to writing, execute, and abideby the terms of the collective-bargaining contract agreedto between Respondent and the Union on September 28,1979.(d) Discharging or refusing to reinstate employees forengaging in concerted activities protected by Section 7of the Act.(e) In any other manner interfering with, coercing, orrestraining employees in the exercise of the rights guar-anteed them under Section 7 of the Act, including theright to free choice with respect to representation for thepurposes of collective bargaining.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Upon request, bargain collectively with the Unionwith respect to wages, hours, and conditions of employ-ment of the employees in the following appropriate unit:All production and maintenance employees employed byRespondent at its Cherry Street, New Castle, Pennsylva-nia facility, excluding clerical and technical employees,and guards, professional employees and supervisors asdefined in the Act, and embody any understandingsreached in a written signed agreement.(b) Upon request, forthwith reduce to writing, execute,and honor and abide by the terms of the agreement be-tween Respondent and the Union reached on September28, 1979.(c) Offer Fred Main immediate and full reinstatementto his former position or, if that position no longer exists,to a substantially equivalent position and make himwhole for any loss of earnings or benefits he may havesuffered by reason of his discharge, in accordance withthe provisions set forth in the section hereinabove enti-tled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(e) Post at its operations at New Castle, Pennsylvania,copies of the attached notice marked "Appendix."30Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Re-spondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall:'a In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of he National Labor Relations Board." GARRETT RAILROAD CAR631be taken by Respondent to ensure that the notices arenot altered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that as to alleged violationsof the Act not found hereinabove in this Decision thecomplaint be and it hereby is dismissed.